Citation Nr: 1731056	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an effective date earlier than February 13, 2012 for entitlement to service connection for an acquired mental disorder.

2.  Entitlement to an effective date earlier than February 13, 2012 for entitlement to service connection for a nephrosclerosis (claimed as kidney disease) as secondary to an acquired mental disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1971 to April 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for mood disorder not otherwise specified (NOS) and assigned an initial 30-percent rating; and, nephrosclerosis with an initial total rating, both effective February 13, 2012.  The Veteran perfected an appeal of the initial effective dates.

The Veteran's initial claim for service connection for an acquired mental disorder was deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  A January 2009 rating decision determined that new and material evidence was not received to reopen a claim of entitlement to service connection for bipolar disorder.  The Veteran appealed the decision.

2.  A Statement of the Case (SOC) on the issue of entitlement to service connection for bipolar disorder with depression was issued on August 8, 2011.

3.  A November 2011 RO letter informed the Veteran that his Substantive Appeal (VA Form 9) received by the RO on October 14, 2011 was untimely.  The Veteran did not appeal that determination.

4.  The Veteran's untimely effort to perfect an appeal of the issue of entitlement to service connection for bipolar disorder indicated an intent to file for VA benefits.
5.  On February 13, 2012, via his representative, VA received the Veteran's application for entitlement to service connection for a kidney disorder as due to medications prescribed for a mental disorder.

6.  After February 2005 and prior to February 2012, there was no indication in the claims file that the Veteran intended to file a claim for a kidney disorder as due to medications prescribed for a mental disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 14, 2011 for grant of service connection for an acquired mental disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.102, 3.400(r) (2016); 38 C.F.R. § 3.155 (2012).

2.  The criteria for an effective date earlier than February 13, 2012 for grant of service connection for a kidney disorder, to include nephrosclerosis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  His service treatment records (STRs) and VA treatment records, including the Compensation and Pension examination reports, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Legal Requirements

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a) (2016).  In cases where a benefit is awarded on the basis of new and material evidence, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2016).

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 
34-35 (1998).

Discussion

Mental Disorder

In July 2004, VA received the Veteran's informal claim of entitlement to service connection for bipolar disorder/depression.  (7/9/2004 VA Form 21-526)  A February 2005 rating decision-in pertinent part, granted a non-service-connected pension (NSP) but denied entitlement to service connection for bipolar disorder/depression and kidney problems.  An RO letter dated that same month notified the Veteran of the decision.  He did not appeal the rating decision, and neither did VA receive additional evidence on either the mental disorder or kidney disorder within one year of notice of the decision.  Hence, the February 2005 rating decision became final.  See 38 C.F.R. §§ 20.201, 20.302 (2016).

In March 2007, the RO received the Veteran's application to reopen the bipolar disorder/depression claim.  A January 2009 rating decision determined that new and material evidence had not been received to reopen the claim.  The Veteran timely appealed the decision.  (11/30/2009 Notice of Disagreement)  The RO issued a SOC on August 8, 2011.  On October 14, 2011, the RO received the Veteran's Form 9 on which he noted that he knew that it was not timely submitted.  The Veteran stated he knew he was "2 days past due."  It was signed on October 11, 2011.  The Veteran's then representative's Letter of Transmittal was signed/dated October 13, 2011.  There is no indication that U.S. Postal Channels was used to transmit the Form 9.  A November 2011 RO letter notified the Veteran that his Form 9 was untimely.  (11/08/2011 Notification)  The letter included appellate rights as an enclosure.  The Veteran did not appeal the determination of untimeliness.  See 38 C.F.R. § 19.34 (2016).  Hence, the January 2009 rating decision became final.  38 C.F.R. §§ 19.32, 20.200, 20.302 (2016).  

VA received the Veteran's application to reopen the bipolar claim, via his representative, on February 13, 2012 (Third Party Correspondence), which is the effective date assigned by the August 2012 rating decision.

The Veteran's representative does not dispute the fact that the Veteran's October 2011 Form 9 was untimely.  Instead, he asserts that the RO should have deemed the untimely Form 9 has an application to reopen the bipolar claim.  In light of the regulations in effect at the time, and the fact that the VA system is pro-claimant, the Board agrees.  See Scott v. McDonald, 789 F.3d 1375, 1380 (Fed. Cir. 2015) (describing the Federal Circuit's prior case law on what is required by a liberal construction); Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992); see also 38 C.F.R. § 3.102 (2016); 38 C.F.R. § 3.155 (2012).  The Board notes that the Form 9 did not identify the benefit sought, but it did reference the issue noted in the SOC was the benefit sought.  The sole issue addressed by the August 2011 SOC was service connection for bipolar disorder.

Nephrosclerosis

The Board finds otherwise as concerns the effective date for service connection for nephrosclerosis.  As noted earlier, the Veteran did not appeal the February 2005 rating decision that denied entitlement to service connection for kidney disease.  Further, the sole issue addressed in the January 2009 rating decision and the August 2011 SOC was service connection for bipolar disorder.  The Veteran's representative included in February 2012 correspondence, an initial application for kidney disease as secondary to medications prescribed for bipolar disorder.  The Board finds that the RO correctly treated it as a new claim, as opposed to an application to reopen a prior claim, and correctly assigned the effective date based on the date of the correspondence, February 13, 2012.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007); 38 C.F.R. § 3.400 (2016).

The Board notes that in November 2011, the RO received a report from a VAMC that noted the Veteran's past treatment for bipolar disorder, and that he had developed renal failure as a result of the medications prescribed for the bipolar.  As a result, the report noted, the Veteran remained totally disabled.  (11/16/2011 Third Party Correspondence)  

Prior to March 24, 2015, 38 C.F.R. § 3.157(b)(1) provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157(b)(1) (eff. to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).  The Board finds, however, that the VAMC letter does not constitute an informal claim for service connection for nephrosclerosis, as service connection for either a mental disorder or kidney disease was not in effect at that time.  Also, there is no indication that the Veteran had been denied service connection for a kidney disorder that was non-disabling.

The Court Of Appeals For Veterans Claims (Court), however, held that 38 C.F.R. § 3.157 only applied to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (stating that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records could not be accepted as informal claims for disabilities where service connection had not already been established.  The mere presence of medical evidence did not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (stating that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  So, merely seeking treatment, does not establish a claim, to include an informal claim, with VA for compensation benefits.  Further, the mere presence of a disability did not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

Here, the Board finds that § 3.157 was not applicable to the Veteran in November 2011 because service connection for a kidney disorder was not then in effect.  VA medical records could not be accepted as informal claims for disabilities where service connection had not been established.

Thus, adding the VAMC letter to the claims file did not constitute an informal claim for kidney disease.  Further, as noted earlier, the Veteran was entitled to an NSP in November 2011.  It is readily apparent that the November 2011 VAMC letter addressed the permanent nature of the Veteran's total disability, which is one of the requirements for entitlement to an NSP.  Thus, it did not meet the requirements of 38 C.F.R. § 3.157 (2012). 

The Board notes that there are STRs which reflect June 2015 as the date they were scanned into the digital claims file.  Nonetheless, the February 2005 rating decision clearly reflects that the Veteran's STRs were considered, and it in fact noted information documented in the STRs.  The Veteran's representative included copies of the Veteran's performance reports with the February 2012 application to reopen the mental disorder claim.  These records were not previously part of the claims file.  Nonetheless, the eventual grant of service connection was not based in whole or in part on the performance reports or other service records added to the claims file.  Hence, the Board finds that the provisions of 38 C.F.R. § 3.156(c) (2016) are not applicable to this case.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

An effective date October 14, 2011 for entitlement to service connection for an acquired mental disorder is granted, subject to the law and regulations governing the award of monetary benefits.

An effective date earlier than February 13, 2012 for entitlement to service connection for a nephrosclerosis (claimed as kidney disease) as secondary to an acquired mental disorder is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


